     Case 3:16-cv-01988-W-AHG Document 64 Filed 01/15/20 PageID.557 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                          UNITED STATES DISTRICT COURT
12                        SOUTHERN DISTRICT OF CALIFORNIA
13
14   UNITED STATES OF AMERICA, et al.,                   Case No.: 16-CV-1988 W (AHG)
15                                     Plaintiffs,
                                                         ORDER GRANTING JOINT
16   v.                                                  MOTION FOR PARTIAL
                                                         DISMISSAL [DOC. 63]
17   RESMED, INC.,
18                                    Defendant.
19
20         Parties have filed a joint motion for partial dismissal. [Doc. 63.] Good cause
21   appearing, the Court GRANTS the joint motion as follows:
22            1. Relator’s claims on behalf of the United States are dismissed with prejudice;
23               and
24            2. with respect to the United States, the claims set forth in this action for the
25               Covered Conduct, as the term is defined in the Federal False Claims Act
26               Settlement Agreement, effective December 19, 2019, are dismissed with
27               prejudice to the United States consistent with the terms set forth in that
28

                                                     1
                                                                                 16-CV-1988 W (AHG)
     Case 3:16-cv-01988-W-AHG Document 64 Filed 01/15/20 PageID.558 Page 2 of 2



 1              Settlement Agreement, and all other claims set forth in this action are
 2              dismissed without prejudice to the United States.
 3
 4        IT IS SO ORDERED.
 5
 6   Dated: January 15, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                             16-CV-1988 W (AHG)
